DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 9/1/2021 which amended claims 1, 10, 13, and 16. Claims 1, 2, 4-11, and 13-22 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleeker et al. (US PGPub 2006/0221320, Bleeker hereinafter) in view of McIntyre et al. (US PGPub 2006/0031801, McIntyre hereinafter) in view of Wang et al. (US Patent No. 8,671,381, Wang hereinafter) in view of Okamura et al. (JP08-186064, English translation included with the previous Office Action).
Regarding claim 10, Bleeker discloses a method of configuring a direct write exposure apparatus (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns, and the control system generates control signals for the patterning device 104, 204). Bleeker does not appear to explicitly describe the method comprising receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion; selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate, wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate. 
McIntyre discloses the method comprising: receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus (Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the usable field of the wafer is input into the computer to calculate the optimized wafer);
receiving dimensions of different patterns available for patterning onto the substrate (Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0049]-
determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user. The arrangements of the chips and chiplets are non-overlapping in the wafer map layout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion as taught by McIntyre in the method as taught by Bleeker since including receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion is commonly used to allow automatic arrangement of chips and chiplet patterns on a wafer to maximize yield (McIntyre, paras. [0018]-[0020], [0023], [0028], [0029], [0031], [0043]).
Bleeker as modified by McIntyre does not appear to explicitly describe selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate. 
Wang discloses determining a plurality of different combinations of one or more patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization), and 
selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries from three lists from the optimization routine to select results from the candidate list either automatically or by a user. The results can be used to increase the number of dies fabricated on the wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the method of as taught by Bleeker as modified by McIntyre since including selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48).
Bleeker as modified by McIntyre in view of Wang does not appear to explicitly describe wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof.
Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0026], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 31 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips along dicing region 12, which extends from one edge to another of a part of the substrate in both the X and Y directions (see Figs. 1 and 4), and along dicing regions 32 and 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof as taught by Okamura in the method as taught by Bleeker as modified by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).
Regarding claim 11, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the substrate utilization criterion comprises an optimization function based on the dimensions of the usable patterning area and the dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).
Regarding claim 13, Bleeker discloses an exposure apparatus (Figs. 1-2) comprising:
a substrate holder configured to hold a substrate having a usable patterning area (Figs. 1-2, substrate 114, 214 is held by object table 106, 206);
a patterning device configured to provide radiation modulated according to a desired pattern (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns);
a projection system configured to project the modulated radiation onto a desired location on the usable patterning area of the substrate, wherein the patterning device and the projection system are configured to project different patterns onto the substrate (Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], projection system 108, 208 projects the patterned radiation onto the portions of the substrate. The system controls the individually controllable elements of the patterning device 104, 204 to pattern the beam such that different desired patterns are projected through projection system 108, 208 onto the wafer);
a processor system (Fig. 5, para. [0093], the control system generates control signals for the patterning device 104, 204) configured to process a plurality of substrates by performance, for each of the plurality of substrates, a determination of a combination of one or more patterns, selected from the different patterns, that are to be applied onto the respective substrate (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate), and the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates). Bleeker does not appear to explicitly describe determination of a plurality of different combinations of one or more patterns and using a utilization criterion.
However, McIntyre discloses a processing system configured to process a plurality of substrates by performance, for each of the plurality of substrates, a determination of a plurality of different combinations of one or more patterns, selected from the different patterns, using a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a determination of a plurality of different combinations of one or more patterns selected from the different patterns, using a utilization criterion as taught by McIntyre in the exposure apparatus with the processing system as taught by Bleeker since including the processing system configured to perform a determination of a plurality of different combinations of one or more patterns selected from the different patterns, using a utilization criterion is commonly used to allow automatic arrangement of chips and chiplet patterns on a wafer to maximize yield (McIntyre, paras. [0018]-[0020], [0023], [0028], [0029], [0031], [0043]).
Bleeker as modified by McIntyre does not appear to explicitly describe a selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate.
Wang discloses determination of a plurality of different combinations of one or more patterns, selected from the different patterns using a substrate utilization criterion (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization. The area utilization is computed for different die shapes in the die optimization process), and 
selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries from three lists from the optimization routine to select results from the candidate list either automatically or by a user. The results can be used to increase the number of dies fabricated on the wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the exposure apparatus with the processing system as taught by Bleeker as modified by McIntyre since including selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48).
Bleeker as modified by McIntyre in view of Wang does not appear to explicitly describe wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof.
Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0026], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 31 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips along dicing region 12, which extends from one edge to another of a part of the substrate in both the X and Y directions (see Figs. 1 and 4), and along dicing regions 32 and 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof as taught by Okamura in the exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).
Regarding claim 14, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the processing system is further configured to perform, for each of the plurality of substrates, control of the exposure apparatus to expose each of the substrates with the respective subset of the one or more combinations of one or more patterns as selected for the respective substrate (Bleeker, Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates, and Wang, Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, the optimization can be used to increase the number of dies fabricated on the wafer).
Regarding claim 15, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the substrate utilization criterion comprises an optimization function based on dimensions of the usable patterning area and dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).
Regarding claim 17, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the different patterns have different dimensions (McIntyre, Fig. 5-9, paras. [0023], [0024], [0031], [0043]-[0045], [0050]-[0057], [0058]-[0063], [0068]-[0074], differing chip and chiplet sizes are present in the optimized layout map).
Regarding claim 18, Bleeker as modified by McIntyre in view of Wang and Okumura discloses wherein the combination of the one or more patterns fits onto the usable patterning area in a non-overlapping manner (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map such that the arrangement of the chips and chiplets are non-overlapping in the wafer map layout).
Regarding claim 20, Bleeker as modified by McIntyre in view of Wang and Okumura discloses a method of operating a direct write exposure apparatus configured to process a plurality of substrates (Figs. 1-5, paras. [0049], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103]), the method comprising: 
performing the method according to claim 10 (see claim 10 rejection above);
controlling the direct write exposure apparatus to expose the substrate with the combination of one or more patterns as determined (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate));
determining a further, different, combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates (Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the beam such that different desired patterns are projected through projection system 108, 208 onto the wafers); and
controlling the direct write exposure apparatus to expose the subsequent substrate with the further combination of one or more patterns as determined (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 15, and further in view of Chien et al. (US PGPub 2012/0046775, Chien hereinafter).
Regarding claim 16, Bleeker as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the optimization function comprises a weighted combination of the substrate utilization criterion and the manufacturing parameter. 
Chien discloses wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter (Figs. 1-8, paras. [0005]-[0006], [0022]-[0030], [0046]-[0050], the chip layout is designed to improve efficiency and wafer exposure effectiveness and includes using the overall wafer effectiveness, OWE, and the mask field utilization, MFU, and calculating an index of the mask-field-utilization weighted overall wafer effectiveness as the product of the OWE and MFU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter as taught by Chien in the exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang and Okamura since including wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter is commonly used to enhance wafer exposure effectiveness and efficiency by designing the chip layout and allowing the chip designers to visualize the impact of design variables (Chien, paras. [0003]-[0007], [0046]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 13, and further in view of Sandstrom (US Patent No. 6,813,058).
Regarding claim 19, Bleeker as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the plurality of substrates form a lot of substrates. 
However, Sandstrom discloses a plurality of substrates form a lot of substrates (col. 2, lines 1-6, lines 48-67, col. 7, lines 47-67, col. 8, lines 1-18, unique codes are provided to pattern wafers in a lot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of substrates form a lot of substrates as taught by Sandstrom in the direct write exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang and Okamura since including wherein the plurality of substrates form a lot of substrates is commonly used to mass produce semiconductor devices with high throughput while allowing identification and tracking of the lots, wafers, and chips during production to improve quality (Sandstrom, col. 1, lines 36-55, lines 65-67, col. 2, lines 1-7). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 13, and further in view of Ken.
Regarding claim 21, Bleeker as modified by as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot; and cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot. 
Ken discloses the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a first multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-1 including a lithography step forming multiple IC designs); and
cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. The patterns exposed in second process step-2 form different device components and are different patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included causing the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot, and causing the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot as taught by Ken as controlled by the processing system in the exposure apparatus as taught by Bleeker as modified by as modified by McIntyre in view of Wang and Okamura since including wherein the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot; and cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot is commonly used to reduce prototyping design cycle time, lower production costs, and reduce manufacturing cycle-time by allowing more flexible semiconductor manufacturing (Ken, paras. [0003], [0005], [0009], [0013], and [0026]).


Allowable Subject Matter
Claims 1, 2, 4-9 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a direct write exposure apparatus comprising a processing system configured to at least: select a first set of patterns from a collection of different patterns; determine a first combination of one or more patterns, from the first set of patterns, that are to be applied on a first substrate of the plurality of substrates of a lot; select a second set of patterns from the collection of different patterns; determine a second combination of one or more patterns, different from the first combination of one or more patterns from the second set of patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates of the same lot; and output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein the first and/or second combination has two or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record. 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Klosner (US Patent No. 6,238,852) discloses a direct write exposure apparatus configured to process a plurality of substrate (Fig. 1), the apparatus comprising: a patterning system configured to project different patterns onto the substrate (Figs. 1-3, col. 7, lines 14-61, col. 8, lines 1-9, a radiation beam 2 is incident upon DMD 3, which produces two sub-beams with different patterns of “on” and “c-on” illumination); a processing system (Fig. 1, col. 7, lines 51-61, control subsystem CS 7 controls the DMD settings and scanning motions of stage 6) configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot (Figs. 1-3, col. 7, lines 14-61, the DMD is controlled by the control subsystem CS 7 to produce an “on” pixel pattern to image substrate 5); and determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates (Figs. 1-3, col. 7, lines 14-61, the control subsystem CS 7 also controls the DMD to produce the “c-on” pixel pattern, which is complementary to the “on” pixel pattern, to image substrate 5-c). Klosner does not describe wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, the processor configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein the first and/or second combination has two or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination.
Bleeker et al. (US PGPub 2006/0221320, Bleeker hereinafter) discloses a direct write exposure apparatus configured to process a plurality of substrate (Figs. 1-2), the apparatus comprising: a substrate holder configured to hold a substrate having a usable patterning area (Figs. 1-2, substrate 114, 214 is held by object table 106, 206); a patterning system configured to project different patterns onto the substrate (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns); a processing system (Fig. 5, para. [0093], the control system generates control signals for the patterning device 104, 204) configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate)); and determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates). Bleeker does not describe wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, wherein the first and/or second combination has two or more patterns. Bleeker further fails to disclose or render obvious the processing system configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein the first and/or second combination has two or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination. 
Ken (US PGPub 2012/0088329) discloses a processing system configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a first multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-1 including a lithography step forming multiple IC designs); and determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent substrate of the plurality of substrate of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. The patterns exposed in second process step-2 form different device components and are different patterns), wherein the first and/or second combination has two or more patterns (Figs. 1-4, abstract, paras. [0009], [0013], [0027]-[0032], the MP wafers include multiple chips with various IC designs with different combinations of device components). However, Ken does not describe or suggest the processing system configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination.
Sago (JP 09-199377, English translation included with previous Office Action) discloses wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns (Figs. 1-9, paras. [0012]-[0013], [0024], a wafer 1 includes chips 2 and chips 7, chips 7 being smaller than the chips 2. Additionally, in Fig. 8, the wafer 1 includes chips of three different sizes), and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination (Figs. 1-9, paras. [0011]-[0013], [0024], [0025], the wafer is prepared having different arrangements of chips 2 and chips 7 or chips 2, 3, and 7 to produce different products within a lot), but Sago does not teach or render obvious a processing system configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns.



Response to Arguments
Applicant’s arguments, see page 8-10, filed 9/1/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Klosner (US Patent No. 6,238,852) in view of Ken (US PGPub 2012/0088329) and Sago (JP 09-199377) have been fully considered and are persuasive in light of the amendments to claim 1. The rejection of claim 1 under 35 U.S.C. 103 rejection over Klosner in view of Ken and Sago has been withdrawn. 
Applicant’s arguments, see page 10-12, filed 9/1/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Bleeker et al. (US PGPub 2006/0221320, Bleeker hereinafter) in view of Ken and Sago have been fully considered and are persuasive in light of the amendments to claim 1. The rejection of claim 1 under 35 U.S.C. 103 rejection over Bleeker in view of Ken and Sago has been withdrawn. 
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 14-18 that the combination of Bleeker in view of McIntyre in view of Wang and Okumura does not render obvious a method of configuring a direct write exposure apparatus, the method comprising: receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combinations of one or more patterns uses a substrate utilization criterion; and selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate, wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof as recited in claim 10. Applicant argues that it would not have been obvious to one of ordinary skill in the art to have combined four different references to have obtained the subject matter of the claimed invention without using the claims as a blueprint. Applicant then argues that there is no mention of a direct write apparatus in any of the McIntyre, Wang, and Okamura references, and Applicant alleges that each of the references individually fail to describe the limitations of the claim. Applicant further argues that Okamura does not teach or describe a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof. The examiner respectfully disagrees. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In this case, the four references are all drawn from the same field of semiconductor wafer patterning and production, and one of ordinary skill in the art would have found the teachings suggested by the references to be combinable. 
Although Bleeker discloses a method of configuring a direct write exposure apparatus (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns, and the control system generates control signals for the patterning device 104, 204), the preamble is the only portion of the claim that recites the direct write exposure apparatus; thus, when reading the preamble in the context of the entire claim, the recitation of a direct write exposure apparatus is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of claim 10 is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Although McIntyre, Wang, and Okumura do not appear to explicitly describe a direct write exposure apparatus, the references Bleeker, McIntyre, Wang, and Okumura do describe arranging patterns on a substrate. That is, Bleeker discloses a method of configuring a direct write exposure apparatus (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns, and the control system generates control signals for the patterning device 104, 204), and McIntyre discloses the method comprising: receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus (Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the usable field of the wafer is input into the computer to calculate the optimized wafer); receiving dimensions of different patterns available for patterning onto the substrate (Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the chip and chiplet dimensions for different chip types are input into the computer to calculate the optimized wafer map); and determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user. The arrangements of the chips and chiplets are non-overlapping in the wafer map layout).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion as taught by McIntyre in the method as taught by Bleeker since including receiving dimensions of a usable patterning area of a substrate to be processed by the apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion is commonly used to allow automatic arrangement of chips and chiplet patterns on a wafer to maximize yield (McIntyre, paras. [0018]-[0020], [0023], [0028], [0029], [0031], [0043]). One of ordinary skill in the art would have looked to the teachings of McIntyre to provide improved yield in the method as taught by Bleeker. 
Furthermore, Wang discloses determining a plurality of different combinations of one or more patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization), and selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries from three lists from the optimization routine to select results from the candidate list either automatically or by a user. The results can be used to increase the number of dies fabricated on the wafer), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the method of as taught by Bleeker as modified by McIntyre since including selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48). Wang discloses optimizing die size and shape to improve optimization of the utilization of wafer area (col. 3, lines 40-48); therefore, one of ordinary skill in the art would have looked to the teachings of Wang to provide a further improvement in optimization of the die in the method as taught by Bleeker as modified by McIntyre.
Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0026], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 31 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips along dicing region 12, which extends from one edge to another of a part of the substrate in both the X and Y directions (see Figs. 1 and 4), and along dicing regions 32 and 32), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof as taught by Okamura in the method as taught by Bleeker as modified by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate along a line from one edge part to an opposite edge part of the substrate or a part thereof is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]). The broadest reasonable interpretation of “along a line from one edge part to an opposite edge part of the substrate or a part thereof” includes the claimed line extends from one edge to an opposite edge of a portion of a substrate, and Figs. 1 and 4 of Okamura demonstrate that the dicing regions 22, 32 and separating region 12 extend across portions of the wafer in orthogonal directions for dicing (Figs. 1 and 4, paras. [0022]-[0026], [0031]-[0034]). Thus, one of ordinary skill in the art would have looked to the teachings of Okamura to provide a further improvement in arrangement of the die while preventing damage to the chips in the method as taught by Bleeker as modified by McIntyre in view of Wang. 
Thus, the combination of Bleeker as modified by McIntyre in view of Wang and Okamura together render obvious the language of claim 10, and for similar reasons, Bleeker as modified by McIntyre in view of Wang and Okamura render obvious the language of claim 13. Additionally, with regards to claim 13, the claim language does not require a direct write exposure apparatus. 
Applicant’s arguments on these points have been fully considered, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882